Title: To James Madison from Samuel Coleman, 26 October 1803
From: Coleman, Samuel
To: Madison, James


Sir,
Richmond October 26th. 1803.
I request you will be pleased to excuse any thing which may be thought improper either in the manner or the matter of this letter. It interests myself only, and therefore more particularly requires an apology, especially at a time, when, no doubt, you will be fully occupied with the duties which the important station you fill require of you. The object of it will be better understood by being prefaced with a concise account of myself.
During an apprenticeship in Staunton, the war of our revolution commenced, and, although an obscure individual, I, with many others, equally obscure, began to feel the force of the appeal which was made to a whole community destined to be the future slaves of Britain, unless, by an adequate effort, our asserted rights were duly supported. That effort was made, and from the first of the year 1776, until the Close of the War, my feeble efforts in the service of my Country were without intermission. In the course of that service it is well known to you Sir, and to many of my still existing fellow Citizens, what the privations and other difficulties were, which those in the Army had to encounter who were without other pecuniary resources than their pay. You are also well acquainted with the situation in which such were placed at the establishment of Peace. Your noble, though unsuccessful, exertions in Congress in their favour, not only make this manifest, but will ever remain one amongst the many exalted traits of justice which distinguish your Character; as well as of the goodness of your intentions towards the Army. With every disposition on the part of our Country to render us justice at the end of the war, it was in their power only to give us an evidence on paper of what they deemed to be due us for our past services. That paper necessarily depreciated from the pressing wants of the holder and the artful insinuations of the Speculator. The Commutation for half pay was sold for one fourth of its nominal value to procure those necessaries which an encreasing family demanded; and after the expiration of three years from the Close of our successful struggle for Independance, my means of support were my own personal labour. In this situation I was remembered by the Gentleman under whom I was an Apprentice, and by whose influence I was appointed to the office of Assistant Clerk to the Council of this state at a Salary of One hundred pounds ⅌ Annum. This has been encreased in the Course of Seventeen years constant service, exclusive of seven years in the Army, so as to enable me to exist, and, with rigid œconomy, to support a rising family; but admits of no hope, in case of my death that a Shilling will be left to rear and educate several infant children. Thus shall have I spent all that I could command of my whole life, three years excepted, in the service of my country, without having acquired the means of securing, or being likely to secure my infant children the necessaries of life.
I have troubled you Sir with this detail as the best introduction to a remark, that in all probability, Congress may, in making those arrangements, which may be deemed proper, relative to the Countries ceded to the United States by the Kaskaskia Indians and the French Republick, in the course of the present […] create some office to which my talents, h⟨umble?⟩ indeed, may be competent; in discharge of the duties of which I may yet be enabled, in a new Country, where Articles of the first necessity will, of course, be cheap, to make some provision for my family.
Permit me Sir, to hope that if any thing of this sort should occur, you will be so good as to recognize me amongst the respectful applicants for your friendly patronage. I am Sir, with perfect respect & esteem, Your most obed. Servant
Samuel Coleman
 

   
   RC (DLC). Docketed by JM; damaged by removal of seal.


